Title: From George Washington to Alexander Addison, 24 November 1799
From: Washington, George
To: Addison, Alexander



Sir,
Mount Vernon 24th Novr 1799

Your favour of the 8th instant came duly to hand. Whatever is found to be the contents of the Land I sold to the deceased Colo. Ritchie, by ⟨firm⟩ and actual measurement I shall abide by.
I have not heard a tittle from Mrs Ritchie nor her brother in law on the subject of the Instalment, due me, and with pain I add, that if payment of what is due thereon is not immediately made, my own want of money must compel me to put the Bond in Suit. The object I had in selling that, & other lands, is entirely defeated by non-payment of the purchase money, agreeably to contract—and the consequence—a necessity of borrowing from the Banks at a ruinous interest; a measure I never, in the course of my life, have practised until within the present, & last year.
The result of your late Election was painful to hear. With esteem I remain Sir Your most Obedt Hble Servant

Go: Washington

